Judgment, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered August 7, 1992, convicting defendant, after a jury trial, of robbery in the first degree and sentencing him, as a persistent violent felony offender, to a term of 15 years to life, unanimously affirmed.
Contrary to defendant’s argument, the instruction that a reasonable doubt "is a doubt for which a juror could give a reason if he or she were called upon to do so in the jury room” and one for which a juror "should be in a position to furnish the reason” to his or her fellow jurors if they asked, did not improperly impose upon the jurors a duty to articulate the reasons for their doubt, but merely " 'defined the required degree of clarity and coherence of thought, focusing on the jurors’ intellectual effort’ ” (People v Robinson, 204 AD2d 129, quoting People v Brin, 190 AD2d 512, lv denied 82 NY2d 751).
Defendant’s claim that reversible error occurred when prospective jurors were questioned in his absence in these March 1992 proceedings is without merit (People v Sprowal, 84 NY2d 113).
We have considered defendant’s other contentions and find *416them to be without merit. Concur—Wallach, J. P., Kupferman, Ross, Nardelli and Williams, JJ.